DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Office action is in response to amendments and arguments received on January 17th, 2022. Claims 79-83 and 85-93 have been amended. Claims 1-78 and 84 have been cancelled. Claims 79-83 and 85-93 are now pending.
Allowable Subject Matter
Claims 79-83 and 85-93 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made to remove the 35 U.S.C. § 112, sixth paragraph interpretation of the claims are accepted, and the interpretation is withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112, second paragraph are persuasive, and the rejections based on 35 U.S.C. § 112, second paragraph are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Ran (US 6317686 B1) and Adachi et al. (US 20060064233 A1) herein “Adachi”.
Ran discloses a mobile device comprising communications circuitry, processing circuitry as outlined in the prior Office Action dated September 17, 2021. While Ran discloses or makes obvious a variable being a weather-related variable that is representative of expected weather conditions as a function of location, (Col. 6, lines 17-22) Ran does not disclose or suggest performing an inverse transform using the model parameter values, the inverse transform being a Fourier transform or a wavelet transform, also as outlined in the prior Office Action dated September 17, 2021.
Adachi teaches performing an inverse discrete wavelet transform for traffic information to be applied to a map at [0042]-[0043], however makes no mention or suggestion of weather-related variables that are representative of expected weather conditions, or any suggestion of weather-related data in any capacity, and therefore does not teach the embodiment of the inverse transform claimed.  
Therefore, these references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 79, 92 and 93. Therefore claims 79, 92 and 93 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 80-83 and 85-91 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 27, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669